Citation Nr: 0202098	
Decision Date: 03/05/02    Archive Date: 03/15/02	

DOCKET NO.  97-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

The propriety of a reduction from 100 percent to 30 percent 
for service-connected non-Hodgkin's lymphoma, to include the 
question of whether the appellant's request for a 
predetermination hearing under the provisions of 38 C.F.R. 
§ 3.105(i) was timely received.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to 
January 1974 and from October 1985 to December 1994.  The 
appellant returned to active duty with the Maine Air National 
Guard in September 1996 and is currently serving on active 
duty with that organization.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that effectuated a reduction of the 
appellant's assigned evaluation for service-connected non-
Hodgkin's lymphoma from 100 percent to 30 percent and 
determined that the appellant had not timely requested a 
hearing following the notification of the proposed reduction.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected non-Hodgkin's lymphoma 
was rated 100 percent disabling from December 7, 1994, to 
August 1, 1996, when the evaluation was reduced to 30 percent 
disabling.  

3.  The appellant's request for a predetermination hearing 
was received by the RO in Togus, Maine, on February 28, 1996, 
more than 30 days following date of notification to him of 
the RO's proposal to reduce the evaluation for his service-
connected non-Hodgkin's lymphoma.  

4.  When the RO in May 1996 reduced the veteran's evaluation 
for his service-connected non-Hodgkin's lymphoma from 
100 percent to 30 percent, effective August 1, 1996, the 
disease was in remission; his last session of chemotherapy or 
immunotherapy had occurred in July 1994.  


CONCLUSIONS OF LAW

1.  The appellant's request for a predetermination hearing 
was not timely filed.  38 C.F.R. § 3.105(i) (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C. F. R. §§  3.102, 3.156(a), 3.159 and 3.326 (a)).  

2.  The rating decision of May 1996 reducing the evaluation 
for the appellant's service-connected non-Hodgkin's lymphoma 
from 100 percent to 30 percent, effective August 1, 1996, was 
accomplished in compliance with applicable laws and 
regulations; restoration of the 100 percent schedular 
evaluation is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5112(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105(e), 
4.117, diagnostic codes 7709, 7715 (as in effect before 
October 23, 1995 and as in effect on and after that date).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (hereinafter 
VCAA) by virtue of the rating decision, the statement of the 
case and supplemental statement of the case issued during the 
pendency of this appeal, the appellant was given notice of 
the information and medical evidence necessary to 
substantiate his claim.  Moreover, it appears that all 
evidence identified by the appellant has been obtained and 
associated with the claims file.  The appellant has been 
provided with a VA examination in connection with his 
service-connected disability at issue prior to the reduction 
of his disability evaluation, which was sufficiently detailed 
and comprehensive regarding the nature and current severity 
of the disability.  Thus, the Board concludes that the duty 
to assist as contemplated by applicable provisions, including 
the VCAA, has been satisfied as to the issues on appeal.  

Evidentiary and Procedural History

Following receipt of the appellant's original claim for VA 
disability compensation benefits in November 1994, a VA 
compensation and pension examination was conducted in 
June 1995.  

The report of the VA examination in June 1995 shows that the 
appellant reported that he was diagnosed in service with 
lymphoma to include thyroid involvement.  He was treated with 
chemotherapy from December 1993 to March 1994 and thereafter 
with monoclonal antibodies beginning in June 1994.  He said 
that his last therapy session was in late July and that his 
recent evaluations, including computer assisted tomography 
scans, had been normal to date.  He said that in terms of his 
lymphoma, he had some fatigue but felt that he could do his 
former job in the Air Force without difficulty.  It was noted 
that the appellant underwent a thyroidectomy and that in 
March 1994, during his last chemotherapy, suffered Adriamycin 
extravasation on the dorsal aspect of the wrist and hand and 
thereafter developed increased swelling, tingling and 
numbness in the wrist resulting in discomfort, particularly 
at night.  The appellant complained of difficulty using a 
word processor because of clumsiness of the fingers and 
cramps in the hand after writing or typing for 30 minutes.  

On physical examination, the appellant was described as well 
developed, well nourished and in no acute distress.  His 
posture and gait were normal.  The appellant was observed to 
sit with his right arm flexed at the elbow and the right hand 
raised slightly above the heart.  The appellant was noted to 
be right-handed.  The appellant had a well-healed 5-
centimeter surgical scar in the right lateral neck, a well-
healed 6-centimeter surgical scar in the suprasternal notch, 
and a 10-centimeter appendectomy scar in the right lower 
quadrant.  There were no palpable cervical, axillary, or 
inguinal nodes.  Physical examination of the appellant was 
essentially normal in all anatomical areas, including the 
musculoskeletal system except for the right hand, right wrist 
and left nipple.  With respect to the right hand and wrist, 
the skin overlying the proximal half of the dorsum of the 
hand was darkened, thick, tight and discolored.  It was not 
tender or numb.  The appellant could fully straighten the 
fingers of the right hand to normal.  The appellant could not 
quite make a fist with the fingers of the right hand due to 
stiffness overlying the dorsum of the hand.  The individual 
joints had good range of motion.  The right wrist could only 
be dorsiflexed 45 degrees and volar flexed 12 degrees.  The 
appellant's left nipple showed some mild thickening compared 
to the right, but there was no palpable mass.  
Neurologically, ankle jerks were difficult to elicit, but 
other reflexes were intact.  The pertinent diagnoses were 
non-Hodgkin's lymphoma, involving the thyroid, a right 
cervical node, possibly the conjunctivae transiently, and 
abdominal or pelvic nodes; status post thyroidectomy with 
need for lifelong replacement therapy; thickening left 
nipple, rule out lymphoma infiltration; and fibrosis of the 
dorsal right hand and wrist due to Adriamycin extravasation.  
The appellant's non-Hodgkin's lymphoma was noted to be stable 
and appeared to be minimally symptomatic.  His long-term 
prognosis was felt to be uncertain.  

Pursuant to this examination, a rating decision of 
February 1995 granted service connection for non-Hodgkin's 
lymphoma, evaluated 100 percent disabling; fibrosis of the 
dorsal hand and wrist, right side dominant, evaluated as 
30 percent disabling; and status post total thyroidectomy 
needing lifelong replacement therapy, evaluated as 10 percent 
disabling.  In accordance with 38 C.F.R. § 4.117, Diagnostic 
Code 7715 (effective prior to October 23, 1995), the RO noted 
that the 100 percent rating for the appellant's non-Hodgkin's 
lymphoma would be continued for one year following cessation 
of antineoplastic therapy and that since this disability 
might be subject to improvement, it would be reevaluated 
following a future review examination.  

A routine future examination conducted in September 1995 
showed the veteran's treatment history for his service-
connected non-Hodgkin's lymphoma.  This clinical history 
included treatment at the National Institute of Health with 
chemotherapy followed during June and July 1994 by 
immunotherapy.  The appellant said that at the present time, 
he was on no chemotherapy.  On physical examination, the 
appellant was found to be well developed, well nourished and 
in no acute distress.  He was alert, oriented and 
cooperative.  It was noted that he weighed 159 pounds with no 
major change in weight recently.  His skin was warm and dry 
with an area of pigmentation over the left lower thoracic 
spine.  The appellant was noted to have a right lower 
appendectomy scar, a 3-centimeter scarred area on the dorsal 
aspect of the right hand, an operative scar over the right 
upper neck, a lower anterior cervical thyroidectomy scar and 
scars from bone marrow aspirations over the lumbosacral 
region of the spine.  A 1-centimeter lipoma was noted on the 
left shoulder.  The appellant's bones, joints and muscles 
were found to be unremarkable, except for the right forearm 
and right wrist.  Dorsiflexion of the right wrist was limited 
to 55 degrees, while palmar flexion was limited to only 12 
degrees.  Ulnar deviation could be accomplished to 25 degrees 
and radial deviation to approximately 30 degrees.  Grip 
strength in the right hand was estimated to be approximately 
75 percent of that in the left hand.  An early Dupuytren's 
contracture was noted on the right 4th flexor tendon.  Manual 
dexterity in the right hand was felt to be somewhat impaired 
compared with the left.  The appellant complained of swelling 
in the right hand if it was dependent, mild weakness of 
grasp, and some mild diminution of sensation in the right 
hand.  He said he was able to write and could type very 
slowly.  The examiner noted that there was loss of small 
musculature and some thickening along the tendons of the 
volar aspect of the right wrist.  There was no significant 
lymphadenopathy.  Physical examination was essentially normal 
in all other anatomical areas, except for the presence of a 
small direct right inguinal hernia and some apparent mild 
atrophy of the testicles.  Neurologically, the cranial nerves 
appeared to be grossly intact without obvious motor or 
sensory losses.  Deep tendon reflexes were equal and active.  
X-rays of the chest were interpreted as showing no acute 
cardiopulmonary disease.  The pertinent diagnostic impression 
was non-Hodgkin's lymphoma, which was presumed to be in 
remission at present following chemotherapy and 
immunotherapy.  

In a rating decision dated in September 1995, the RO proposed 
to reduce the 100 percent evaluation for the appellant's 
service-connected non-Hodgkin's lymphoma from 100 percent to 
30 percent.  The appellant was notified by a letter dated 
October 4, 1995, of the proposal to reduce the evaluation for 
his service-connected non-Hodgkin's lymphoma from 100 percent 
to 30 percent and of his right to submit medical or other 
evidence to show why the proposed reduction should not be 
implemented.  He was further informed that if additional 
evidence were not received from him within 60 days, his 
evaluation would be reduced.  The appellant was also provided 
with VA Form 21-0506, Due Process Rights, and informed that 
the form explained his due process rights.  

In a statement received on December 4, 1995, the appellant 
stated that he wished to appeal the decision to reduce the 
disability evaluation for his service-connected non-Hodgkin's 
lymphoma from 100 percent to 30 percent.  He noted that the 
RO lacked any medical evidence from his treating physician.  
Such medical evidence, which consisted primarily of progress 
notes compiled between February and April 1995 by clinicians 
at Martin's Point Health Care, was thereafter received from 
the appellant.  These records show that the appellant was 
evaluated and treated for left lower lobe pneumonia in 
February 1995, which required a brief period of 
hospitalization, and for a right inguinal hernia in 
April 1995.  In April 1995, the appellant was diagnostically 
assessed as having a history of follicular mixed-cell 
lymphoma, reportedly in remission following chemotherapy.  
Laboratory reports from the National Institutes of Health 
dated in November 1995 reflect values that were within normal 
limits, except for follicle stimulating hormone (FSH), which 
was elevated on November 2, 1995.  

A rating decision dated in January 1996 reduced the 
evaluation for the appellant's service-connected non-
Hodgkin's lymphoma from 100 percent to 30 percent, effective 
from April 1, 1996.  The appellant was erroneously notified 
by a letter dated January 26, 1996, that the reduction in his 
disability evaluation, contrary to the rating decision 
itself, was still in a proposed stage.  The rating decision 
and VA Form 21-0506 were enclosed with the notification 
letter.  Apparently in light of this error, effectuation of 
the reduction of the disability evaluation for the 
appellant's service-connected non-Hodgkin's lymphoma was not 
then undertaken.  

VA social work and service notes compiled between 
December 1994 and September 1995, which were received in 
February 1996, record the appellant's involvement in 
vocational rehabilitation training and with a day treatment 
center.  Social service notes record the appellant's progress 
in coping with his illness in efforts to obtain employment.  

In a letter received on February 28, 1996, the appellant 
stated that he was confused by the RO's letter of January 26, 
1996, but added that he wished to "exercise and preserve" 
his right to a hearing prior to a final determination on the 
reduction of his disability evaluation.  The appellant did 
not elaborate on the cause of his confusion.  

A rating decision dated in May 1996 reduced the disability 
evaluation for the appellant's service-connected non-
Hodgkin's lymphoma from 100 percent to 30 percent, effective 
from August 1, 1996.  This rating action was effectuated, and 
the RO notified the appellant of this determination by a 
letter dated May 3, 1996.  The notification letter informed 
the appellant with respect to his predetermination hearing 
that because he did not respond within 30 days from the 
initial notice to reduce his disability evaluation for his 
service-connected non-Hodgkin's lymphoma, VA was required to 
reduce his award, effective August 1, 1996, as proposed in 
the RO's letter of January 26, 1996.  In a letter dated 
May 8, 1996, the appellant stated that his request for a 
predetermination hearing was sent to the Togus VA by 
certified mail on February 23, 1996.  (This is the letter 
received on February 28, 1996, summarized above).  The 
appellant further argued that this placed his request for a 
predetermination hearing within the appropriate timeframe.  

In a letter dated in June 1996, the RO informed the appellant 
that its letter of January 26, 1996, was erroneous and that 
he had already been provided notice of the proposed reduction 
of the disability evaluation for his service-connected non-
Hodgkin's lymphoma by the letter dated October 4, 1995, and 
that the January 26, 1996, letter should have advised him of 
the final decision on his reduction.  It was further noted 
that the error was corrected by the RO's letter to him dated 
May 3, 1996.  He was also informed that his request for a 
hearing (a predetermination hearing) received on February 28, 
1996, was not timely, despite the postal receipt showing that 
he had mailed the letter on February 23, 1996.  The RO noted 
that this was not evidence of receipt of the request for a 
predetermination hearing within the 30-day timeframe and that 
if the appellant had the "return receipt" showing that his 
correspondence was received on or before February 26, 1996, 
he should submit a copy to the RO.  

Analysis

Where the reduction in the evaluation of a service-connected 
disability or unemployability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 U.S.C.A. § 5112(b)(6); 
38 C.F.R. § 3.105(e).  This provision is unchanged from that 
contained in 38 C.F.R. § 3.105(e) (1995).  

In the advance written notice concerning proposed actions 
under paragraphs (d) through (h) of 38 C.F.R. § 3.105, the 
beneficiary will be informed that he or she will have an 
opportunity for a predetermination hearing, provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  38 C.F.R. § 3.105(i)(1) (2001).  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The 10-day advance notice may be waived by agreement between 
VA and the beneficiary or representative.  The hearing will 
be conducted by VA personnel who did not participate in the 
proposed adverse action and who will bear the decisionmaking 
responsibility.  If a predetermination hearing is timely 
requested, benefit payment shall be continued at the 
previously established level pending a final determination 
concerning the proposed action.  Id.  This regulatory 
provision was previously set forth at 38 C.F.R. § 3.105(h)(1) 
(1995), but is otherwise unchanged.  

Following the predetermination procedures specified in this 
paragraph and in paragraph (d), (e), (f), (g) or (h) of 38 
C.F.R. § 3.105, whichever is applicable, final action will be 
taken.  If a predetermination hearing was not requested or if 
the beneficiary failed without good cause to report for a 
scheduled predetermination hearing, the final action will be 
based solely upon the evidence of record.  38 C.F.R. 
§ 3.105(i)(2).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
beneficiary, death of an immediate family member, etc.  
38 C.F.R. § 3.105(i)(2).  (These provisions are essentially 
identical to those contained in 38 C.F.R. § 3.105(h)(2) 
(1995).  

Governing VA law and regulations further provide, in 
pertinent part, that where an award is reduced, the reduced 
rate will be payable the day following the date of 
discontinuance of the greater benefit.  38 C.F.R. § 3.501 
(2001).  

The regulations also provide that rating agencies will handle 
cases affected by change of medical findings or diagnoses so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  38 C.F.R. § 
3.344(a).  If doubt remains after according due consideration 
to all the evidence developed in accordance with paragraph 
(a) of 38 C.F.R. § 3.344, the rating agency will continue the 
rating in effect.  The rating agency will determine on the 
basis of the facts in each individual case whether 18, 24 or 
30 months will be allowed to elapse before the reexamination 
will be made.  38 C.F.R. § 3.344(b).  

However, the provisions of paragraphs (a) and (b) of 38 
C.F.R. § 3.344 apply to ratings that have been continued for 
long periods at the same level (five years or more).  They do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Reexamination disclosing improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating.  38 C.F.R. § 3.344(c).  

The Board notes that the appellant's 100 percent rating for 
non-Hodgkin's lymphoma was made effective from December 7, 
1994, the day following his separation from service, and that 
the 100 percent evaluation was not in effect for a period of 
five years or more prior to the reduction that became 
effective on August 1, 1996.  Consequently, the provisions of 
38 C.F.R. § 3.344(a) and (b) regarding stabilization of 
disability evaluations are inapplicable in this case.  
38 C.F.R. § 3.344(c).  See Brown v. Brown, 5 Vet. App. 413, 
416-19 (1993).  

Moreover, the provisions of 38 C.F.R. § 3.343(a) (2001) 
regarding the continuance of total schedular ratings based on 
the severity of the condition do not appear to be applicable 
in this case.  The 100 percent evaluation assigned for the 
veteran's non-Hodgkin's lymphoma was a schedular 
convalescence rating assigned for a period of one year 
following the cessation of antineoplastic chemotherapy, with 
any reduction based on rating the residuals of the disease 
process in the absence of local recurrence or invasion of 
other organs.  38 C.F.R. § 4.117, diagnostic codes 7709 and 
Note, 7715 (effective prior to October 23, 1995).  See 58 
Fed. Reg. 26,080, 26,082  (April 30, 1993) (comment to 
proposed rule) ("The 100 percent evaluation currently 
provides a total evaluation for one year of convalescence 
following the end of treatment for Hodgkin's disease.")  The 
provisions of 38 C.F.R. § 3.343(a) do not apply to total 
schedular ratings "granted purely because of hospital, 
surgical, or home treatment," that is, to total schedular 
ratings assigned for purposes of convalescence.  

Moreover, the evidence in this case shows that the RO has 
fully complied with the requirements of 38 U.S.C.A. 
§ 5.112(b)(6) and 38 C.F.R. § 3.105(e) as they apply to this 
appeal.  The appellant was given the requisite 
predetermination notice in the form of a September 1995 
rating decision proposing the rating reduction and setting 
forth all material facts and reasons.  He was notified at his 
latest address of record of the contemplated action and 
furnished detailed reasons therefor.  See 38 C.F.R. § 3.1(q) 
(2001).  He was provided with a copy of the September 1995 
rating decision proposing the reduction.  He was given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level; he failed to submit such evidence within that 
timeframe.  Accordingly, his award should have been reduced 
effective April 1, 1996, the day following the last day of 
the month in which the 60-day period from the date of notice 
to the beneficiary of the final rating action expired.  
38 C.F.R. § 3.105(e).  

However, because the RO in this case erroneously notified the 
appellant in January 1996 that the action taken by the 
January 1996 rating determination was only a proposal to 
reduce his disability evaluation instead of correctly 
informing him that final action on this reduction had been 
undertaken, final action on the reduction was deferred by a 
subsequent May 1996 rating decision from April 1, 1996, to 
August 1, 1996.  

At a personal hearing on appeal in August 1996, the appellant 
stated that when he was provided notice of the proposed 
reduction of his disability evaluation by the RO's letter of 
October 1995, he was only informed therein that he had 60 
days to respond with medical or other evidence to show that 
the reduction should not be made.  He maintained that the VA 
Form 21-0506 explaining his due process rights, and 
specifically his right to a predetermination hearing if 
requested within 30 days from the date of the RO letter, was 
not enclosed therein.  He asserted that he was therefore 
unaware of the 30-day time limit.  Thus, his request for a 
predetermination hearing was not received by the RO until 
February 1996, beyond the 30-day time limit.  

While it is unfortunate that the appellant's desire for a 
predetermination hearing was not fulfilled, the Board 
observes that a hearing, even if timely held, would not in 
and of itself have delayed the RO's action in reducing his 
disability evaluation.  With respect to his contention that 
VA Form 21-0506 was not provided to him, the Board notes that 
this form was listed as an enclosure on the October 1995 
letter that the RO sent to him notifying him of the proposed 
reduction.  The appellant has not contended that he did not 
receive the October 1995 notification letter.  The 
appellant's assertion that VA Form 21-0506 was not enclosed 
with his October 1995 notification letter is insufficient to 
overcome the presumption of regularity that attends the 
administrative functions of the Government.  It is therefore 
presumed that the appellant received the VA Form 21-0506 
enclosed with the notification letter of October 4, 1995, 
that the RO sent to him.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. 
Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); see McCullough v. Principi, 15 Vet. App. 
272, 275 (2001) (appellant's assertion that she did not 
recall receiving notice from originating agency that she had 
180 days to request waiver of recovery of overpayment of 
death pension was not "clear evidence to the contrary" to 
rebut presumption that notice was properly mailed to her); YT 
v. Brown, 9 Vet. App. 195, 199 (1996) (the appellant's 
statement that she did not receive the November 1990 
Statement of the Case is not the "clear evidence to the 
contrary" that is required to rebut the presumption of 
regularity that the notice was sent); Mason v. Brown, 8 Vet. 
App. 44, 55 (1995) ("appellant's statement of nonreceipt, 
standing alone, is not the type of 'clear evidence to the 
contrary' which is sufficient to rebut the presumption"); 
Jones v. West, 12 Vet. App. 98, 101 (1998) (failure to 
include room number on street address to which VA sent 
documents to veteran insufficient to overcome the presumption 
of regularity applicable to VA's mailing notice that 
disability compensation would be suspended for failure to 
report for examination in view of fact veteran was in fact 
receiving mail sent to address VA was using).  See also 
Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) 
("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption").  

Even if the appellant did not receive the VA Form 21-0506 
with the RO's correspondence of October 1995, as he claims, a 
second VA Form 21-0506 was forwarded with the Togus RO's 
letter of January 26, 1996.  The veteran responded to this 
correspondence with his letter to the Togus RO that was 
received on February 28, 1996, and that sought to exercise 
his right to a hearing prior to final determination.  It is 
undisputed that the veteran's letter was dated and mailed on 
February 23, 1996, and that it was date stamped received at 
the Togus RO on February 28, 1996.  The issue is whether the 
date of receipt by the Postal Service of his request for a 
hearing also constitutes the date of receipt of the request 
by the agency under the case of Linnell v. Perkins cited by 
the appellant.  

Under the provisions of 38 C.F.R. § 3.110, which were 
provided to the appellant and his representative in the 
statement of the case issued in August 1996, in computing the 
time limit for any action required of a claimant, the first 
day of the specified period will be excluded and the last day 
included.  38 C.F.R. § 3.110(a).  Where the time limit would 
expire on a Saturday, Sunday, or holiday, the next succeeding 
workday will be included in the computation.  Id.  

The notification letter forwarding the VA Form 21-0506 was 
dated January 26, 1996.  The first day of the specified 
period referred to in 38 C.F.R. § 3.110(a) is the date of 
mailing of the notification to the claimant of the action 
required and the time limit therefor.  38 C.F.R. § 3.110(b).  
The date of the letter is considered the date of mailing for 
purposes of computing time limits in this instance.  Id.  
Excluding, as required, the date of mailing from computation 
of the 30-day time limit, that time limit expired on February 
25, 1996, which fell on a Sunday.  Under 38 C.F.R. § 
3.110(a), the time limit for filing the request for a 
predetermination hearing expired on Monday, February 26, 
1996, which was two days prior to receipt of the veteran's 
request for a hearing by the RO.  

Although the appellant relies on Linnell v. Perkins, VA is 
bound by its own regulations.  Date of receipt for VA 
purposes "means the date on which a claim, information or 
evidence was received in the Department of Veterans 
Affairs," with certain exceptions not relevant to this case.  
38 C.F.R. § 3.1(r) (2001).  No "Postal rule" exception is 
set forth in section 3.1(r).  The rule contemplates physical 
receipt by VA.  In his letter to the RO received in April 
1997, the appellant conceded that the "Postal rule" he 
cited governs "all commercial and government transactions . 
. . unless excepted by contract or regulation."  (Emphasis 
added.)  In the Board's judgment, the matter is controlled by 
the VA regulations cited above.  It follows that the 
appellant's request for a predetermination hearing was not 
timely received.  

With respect to the criteria used to evaluate the veteran's 
disability, the Board notes that effective October 23, 1995, 
the criteria were changed and codified at 38 C.F.R. § 4.117, 
Diagnostic Code 7715.  See 60 Fed. Reg. 49,225 (Sept. 22, 
1995).  The United States Court of Appeals for Veterans 
Claims has held that where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply, unless Congress 
provides otherwise.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Prior to October 23, 1995, non-Hodgkin's lymphoma was rated 
as lymphogranulomatosis (Hodgkin's disease).  See 38 C.F.R. 
§ 4.117, Diagnostic Code 7715 (effective prior to October 23, 
1995).  A 30 percent rating was warranted for 
lymphogranulomatosis with occasional low-grade fever, mild 
anemia, fatigability, or pruritus.  A 60 percent rating 
required general muscular weakness with loss of weight and 
chronic anemia, or lymphogranulomatosis with secondary 
pressure symptoms such as marked dyspnea, edema with pains 
and weakness of an extremity, or other evidence of severe 
impairment of general health.  A 100 percent rating was 
warranted for acute malignant types or chronic types of 
lymphogranulomatosis with frequent episodes of high and 
progressive fever or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusion, or 
severe anemia with marked general weakness.  See 38 C.F.R. 
§ 4.117, Diagnostic Codes 7709, 7715 (effective prior to 
October 23, 1995).  

Under the rating criteria as amended, non-Hodgkin's lymphoma 
with active disease or during a treatment phase is to be 
assigned a 100 percent evaluation.  This rating is to 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating will be determined by mandatory 
VA examination.  Any change in evaluation based upon that or 
any subsequent examination is subject to the provisions of 
38 C.F.R. § 3.105(e).  If there are no local recurrence or 
metastasis, the disorder is to be rated on residuals.  See 
38 C.F.R. § 4.117, Diagnostic Code 7715 and Note (effective 
October 23, 1995).  

The medical evidence in this case, which has been set out 
above, fails to disclose a level of occupational impairment 
or loss of function that would warrant an evaluation in 
excess of 30 percent for the veteran's service-connected non-
Hodgkin's lymphoma.  The Board notes that disability 
evaluations are determined by evaluating the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2001).  See 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  

The appellant's disability has been evaluated by the RO under 
the criteria established by Diagnostic Code 7715 as in effect 
prior to October 23, 1995, and as in effect on and after that 
date.  Pursuant to the criteria outlined above, the evidence 
of record showed improvement in the appellant's condition to 
the point that he was minimally symptomatic.  Specifically, 
the VA examiner in September 1995 found that the appellant's 
non-Hodgkin's lymphoma was now in remission following 
chemotherapy and immunotherapy.  After a review of the 
evidence of record, the Board finds that the evidence fails 
to show objective findings of active disease or of a disease 
during a treatment phase.  Nor does the record show evidence 
of an acute malignant type or chronic type of 
lymphogranulomatosis with frequent episodes of high and 
progressive fevers or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusions, or 
severe anemia with marked general weakness.  The record does 
not show general muscular weakness with loss of weight and 
chronic anemia.  When examined in September 1995, the 
appellant had actually gained about four pounds since his 
examination the previous June and did not exhibit general 
muscular weakness or chronic anemia.  His hemoglobin and 
hematocrit were within normal limits at that time.  Moreover, 
he did not show secondary pressure symptoms such as marked 
dyspnea, edema with pains and weakness of an extremity, or 
other evidence of severe impairment of general health, as a 
consequence of his non-Hodgkin's lymphoma.  The grasping 
power and strength of his right hand and wrist were somewhat 
compromised, but only to a relatively modest degree; he 
retained grasp strength of about 75 percent.  The Board 
observes that his right hand and wrist disability has been 
separately rated as 30 percent disabling and that his 
combined service-connected evaluation following reduction of 
his 100 percent evaluation for non-Hodgkin's lymphoma remains 
60 percent.  The Board therefore concludes that the RO's 
reduction of the evaluation for service-connected non-
Hodgkin's lymphoma from 100 percent to 30 percent was 
appropriate under the diagnostic codes that were in effect 
prior to October 23, 1995, and under the criteria that became 
effective on that date.  

When any change in evaluation is contemplated by the RO, the 
RO should assure itself that there has been an actual change 
in condition rather than merely a difference in thoroughness 
of the examination or in use of descriptive terms.  See 
38 C.F.R. § 4.13 (2001).  In this case, the examinations at 
issue appear to be thorough.  Moreover, it appears that the 
June 1995 and September 1995 VA examinations evaluated the 
same functions and utilized similar terminology in describing 
the impairment caused by the veteran's service-connected 
disability.  

Moreover, subsequent information on file reveals that the 
appellant returned to active duty in September 1996.  This 
information buttresses the determination that the appellant's 
service-connected non-Hodgkin's lymphoma was essentially in 
remission.  It follows that restoration of the previously 
assigned 100 percent evaluation for service-connected non-
Hodgkin's lymphoma must be denied.  


ORDER

A request for a predetermination hearing under the provisions 
of 38 C.F.R. § 3.105(i) in connection with the reduction of 
the evaluation for non-Hodgkin's lymphoma from 100 percent to 
30 percent was not timely received.  

Reduction of the disability evaluation for the appellant's 
non-Hodgkin's lymphoma from 100 percent to 30 percent, 
effective August 1, 1996, was proper.  

The appeal is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

